Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Gualano on 3/2/2022.

The application has been amended as follows: Amend claims 1 and 23 to include the limitation of claims 2 and 24, respectively. 
Claim 1 (Currently amended):  An isolated vibration assembly for a computing device, the isolated vibration assembly comprising: a top assembly having a top plate; a base assembly having a base plate that is generally parallel to and offset from the top plate; a plurality of partition assemblies positioned generally perpendicularly between and connected to the top plate and the base plate, each adjacent pair of the plurality of partition assemblies defining an internal space with and being generally perpendicular to the top plate and the base plate; and a plurality of vibration isolators attached in an interspersed manner to one or more surfaces of the top plate, the base plate, or the plurality of partition assemblies;  wherein the computing device is removably installed within one internal space, , and each partition assembly of the plurality of partition assemblies includes a partition plate, a partition damping bracket, and a partition flap.

Claim 2 (Canceled): “Canceled”

Claim 23 (Currently amended): A computing device comprising: an isolated vibration assembly comprising: a top assembly having a top plate; a base assembly having a base plate that is generally parallel to and offset from the top plate; a plurality of partition assemblies positioned generally perpendicularly between and connected to the top plate and the base plate, each adjacent pair of the plurality of partition assemblies defining an internal space with and being generally perpendicular to the top plate and the base plate; and a plurality of vibration isolators attached in an interspersed manner to one or more surfaces of the top plate, the base plate, or the plurality of partition assemblies; and a computing device removably installed within one internal space, wherein the computing device generates vibrations within the one internal space that are reduced when passing through the plurality of vibration isolators, and each partition assembly of the plurality of partition assemblies includes a partition plate, a partition damping bracket, and a partition flap, and the partition flap is rotatably fixed to the partition plate.

Claim 24 (Canceled): “Canceled”

Response to Arguments
Applicant’s arguments, see examiners amendment, filed 3/3/2022, with respect to claims 1 and 23 have been fully considered and are persuasive.  The rejection of claims 1 and 23 has been withdrawn due to the amendments above. 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth above. 
In regards to Claim 1, no prior art fairly suggests or discloses “each partition assembly of the plurality of partition assemblies includes a partition plate, a partition damping bracket, and a partition flap”, in conjunction with the remaining elements. 
Dependent claims 3-7 and 21-22 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 23, no prior art fairly suggests or discloses “each partition assembly of the plurality of partition assemblies includes a partition plate, a partition damping bracket, and a partition flap, and the partition flap is rotatably fixed to the partition plate”, in conjunction with the remaining elements. 
Dependent claims 25-30 are allowably by virtue of their dependency from claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schroeder (U.S 2018/0146569 A1) – Discloses a vibration assembling comprising a top assembly having a top plate and a base assembly having a base plate, and a plurality of partition assemblies positioned perpendicularly between the top and base plates, wherein each pair of assemblies defines an internal space and a plurality of vibration isolators attached to the one or more surface of the partition assemblies, wherein a computing device is installed within one of the internal spaces, but fails to disclose each partition assembly of the plurality of partition assemblies includes a partition plate, a partition damping bracket, and a partition flap, and the partition flap is rotatably fixed to the partition plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835